Citation Nr: 1642111	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for any psychiatric disability.

2.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD); and from a September 2009 rating decision by the RO in Boston, Massachusetts, which denied service connection for a TBI.  The Manchester RO has original jurisdiction over the case.

The Veteran testified before a Decision Review Officer (DRO) in March 2010.  He testified before the undersigned via videoconference hearing in November 2011.  Transcripts of both hearings are of record.

In November 2012, the Board recharacterized the issue with regard to PTSD as entitlement to service connection for any psychiatric disability, and reopened the previously denied claim of service connection for a "mental disorder."  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

In November 2012 and July 2014, the Board remanded the Veteran's claims for further development.  The case has since been returned to the Board.  As will be discussed in greater detail below, the agency of original jurisdiction (AOJ) has not substantially complied with the July 2014 remand directives, and further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the prior Board remands, a claim for compensation based on a sexual assault that occurred at a VA medical facility (38 U.S.C.A. § 1151 claim) was raised by the Veteran in April 2008, and later repeated at various times, including at a November 2011 Board hearing.  The AOJ had provided the Veteran with VCAA notice in April 2008, but has not adjudicated the claim.  Therefore, the Board referred this claim to the AOJ for appropriate action, as the Board did not have jurisdiction over it.  Once again, there is no indication that the AOJ has taken action on such claim to date.  Accordingly, it is once again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim for service connection for any acquired psychiatric disorder, in the July 2014 remand, the Board instructed the AOJ to send him appropriate notice concerning the evidence necessary to establish service connection for PTSD due to an in-service assault in accordance with the provisions of 38 C.F.R. § 3.304(f)(5) (2015).

In December 2014, the AOJ sent a VCAA notice letter to the Veteran's guardian.  In June 2015, the AOJ sent another VCAA notice letter to the Veteran's guardian.  Unfortunately, letter included proper notice concerning establishing service connection for PTSD due to an in-service assault in accordance with provisions of 38 C.F.R. § 3.304(f)(5).  Therefore, there has not been substantial compliance with the July 2014 remand instruction.

In the July 2014 remand, the Board also instructed the AOJ to schedule the Veteran for a VA examination.  Efforts to schedule in-person examinations were unsuccessful due to the Veteran's reported hospitalization for his psychiatric disability.

In December 2015, a VA psychiatric opinion was obtained.  The examiner noted that the ACE method was used, and that the Veteran was not examined in person.  The examiner stated that the Veteran was currently hospitalized at the New Hampshire State Hospital and, "per his legal guardian, he [was] refusing medication and is too dangerous and psychotic to be examined."  Therefore, the examiner's opinion was based on a review of the claims file.

While the examiner noted an extensive history of post-service mental health treatment, but found no evidence of any significant symptoms, including symptoms of PTSD, the examiner also noted that there was no showing of psychiatric disability until after service.  The examiner did not consider the Veteran's statements concerning his in-service experiences.  For example, not only did the Veteran report a May 1979 personal assault, during his March 2010 DRO hearing, the Veteran reported being subject to repeated racism aboard his ship, as well as multiple instances when he almost drowned.  During his November 2011 Board hearing, he reported that, beginning in 1980, he started to experience jumbled thoughts, he began hearing voices, and he thought that people were out to kill him.  Furthermore, he stated that he was hospitalized in 1981 and was treated for depression and schizophrenia.  

Finally, in August 2004, the Veteran submitted a statement from a friend that stated that the Veteran began to seek treatment for psychiatric problems in 1980.  As a result, it appears the opinion is based on an inaccurate factual history and, therefore, it is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).

In addition, records of the hospitalization reported by the December 2015 examiner have not been obtained.

With regard to the Veteran's claim for service connection for a TBI, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  In accordance with the Board's July 2014 remand, a VA addendum opinion was obtained in March 2015 concerning the nature and etiology of any TBI.  In the examination report, the examiner discussed the results of an April 2012 VA treatment record wherein the Veteran discussed his in-service head injury.  Additionally, the examiner discussed the findings of a May 2012 CAT scan of the Veteran's brain.  Unfortunately, the April 2012 VA treatment record and the results of the May 2012 CAT scan are not associated with record.

Because the April 2012 VA treatment record and the results of the May 2012 CAT scan, if procured, could bear on the outcome of his claim for, efforts must be made to obtain them, as well as any outstanding VA treatment records dated after February 27, 2014.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his court-appointed guardian with notice concerning establishing service connection for PTSD due to an in-service assault in accordance with provisions of 38 C.F.R. § 3.304(f)(5).

2.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records relevant to his claims, the April 2012 VA treatment record and the results of the October 2012 CAT scan, as well as any VA treatment records dated after February 27, 2014.  

3.  Take the necessary steps to obtain records of the Veteran treatment at the New Hampshire State Hospital since August 2014.

4.  If any requested records cannot be obtained; the Veteran must be notified of the missing records; the efforts made to obtain them; and what further actions will be taken, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  If the Veteran is available, schedule him for a VA examination to determine the whether any psychiatric disability present at any time since 2008 is related to service.  The examiner should note review of the claims file.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a)  Identify all current psychiatric disabilities, i.e., any disorder that has been present at any time since 2008, even if not shown on the current examination.  In particular, the examiner should opine whether the Veteran has met the diagnostic criteria for PTSD, and whether he has psychosis, to include schizoaffective disorder.  

(b)  Is it at least as likely as not (50 percent probability or more) that any current psychiatric disability (i.e. one identified since April 1, 2008) began active service?  

If PTSD is diagnosed, the stressor(s) to support such diagnosis must be identified.  

In particular, is any currently diagnosed disorder, to include PTSD, related to the physical assault during service in 1979; or is there evidence of behavioral changes in response to the assault or other assaults in service?  

(c)  Is it at least as likely as not that any psychosis present at any time since 2008, was present to a compensable (disabling) degree within one year of his separation from active duty, i.e., by April 3, 1981?  

The examiner should consider the Veteran's reports, including his testimony regarding the onset of psychiatric symptoms in service and the Veteran's documented abuse of alcohol.

For each opinion offered, the examiner must provide an explanation based on consideration of all pertinent lay and medical evidence.  

The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

If the Veteran is unable to attend a VA examination, a mental health professional should review the file and provide the requested opinions to the extent possible.

4.  The examiner who provided the previous opinion regarding TBI, or another medical professional, should review the record and provide an opinion as to whether the Veteran has had residuals of an in-service TBI at any time since 2008.  The examiner should consider evidence of the in-service TBI, including the service connected laceration of the eye and the Veteran's testimony.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

